Citation Nr: 1637544	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-43 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability, other than PTSD.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for hypertension, claimed as secondary to PTSD.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C. S.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.  The Veteran also had service with the Massachusetts Army National Guard and the Virginia Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran testified before a Veterans Law Judge (VLJ) who subsequently retired from the Board.  A transcript of the hearing is associated with the record.  In an April 2016 VA notice letter, the Veteran was advised that the VLJ was no longer employed by the Board and was given the opportunity to request a new hearing.  In May 2016 written correspondence, the Veteran's representative stated that the Veteran did not desire an additional hearing before the Board.  Accordingly, the Board will proceed with a decision.

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's PTSD is related to in-service personal assault.

2.  The most probative evidence does not relate a current psychiatric disability, other than PTSD, to active service.

3.  The most probative evidence does not relate GERD to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for psychiatric disability, other than PTSD, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action herein concerning the grant of service connection for PTSD, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Concerning the claims for service connection for psychiatric disability, other than PTSD, and service connection for GERD, a VA letter issued in February 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's service medical treatment records and VA medical treatment records are associated with the claims file.  Updated VA medical treatment records are associated with the record in accordance with the Board's July 2013 remand and the remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's remand also requested that the Veteran identify medical treatment records prior to 2007 concerning the claim for service connection for GERD.  The Veteran responded that all available records were already of record.  As a result, given that the Veteran had the opportunity to submit the records and/or complete and submit a release form for the records and did not do so, the Board's remand directive was completed.  See Stegall, supra.    

In response to the Board's July 2013 remand, a VA medical examination were provided in March 2014 concerning the nature and etiology of the Veteran's psychiatric disability and GERD.  38 C.F.R. § 3.159(c)(4).  The VA examiners reviewed the claims file, examined the Veteran, and provided opinions with supporting rationale.  The Board finds that the VA examinations and opinions are adequate and comply with the Board's remand directive.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the above, VA's duty to assist in providing an adequate VA examination and opinion has been met. 


Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria - Service Connection in General

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating the issues below, the Board reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the issues and what the evidence in the claims file shows, or fails to show, with respect to the issues.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection - PTSD

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).  

The Veteran contends that his current PTSD is related to an assault that occurred during his period of active service.  

Concerning an in-service stressor, the service medical treatment records are absent for any reports or complaints related to an assault.  However, the Board points out that a stressor of a personal assault can be corroborated by sources other than the Veteran's service records.  

A VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received by VA in May 2008, shows that the Veteran reported that his stressor occurred in the fall of 1960 while aboard the USS FORRESTAL. The Veteran stated that he was sexually assaulted by five men in his section.  He reported that he was held down on the bottom bunk and they attempted anal sex.  The Veteran stated that the rape did not stop until it was interrupted by the division officer.  

The Veteran's friend from service, N. T., submitted a statement dated in February 2010.  He stated that he was aboard the USS FORRESTAL and served with the Veteran.  N. T. stated that he asked the Veteran what was wrong and he was told that the Veteran was assaulted by four shipmates who pulled down his pants in the bunk quarters.  N. T. explained that the Veteran screamed and the ship's officer came down and yelled.  The Veteran told him that the men warned him not to squeal otherwise they would throw him overboard.  

The Veteran testified before a VLJ in October 2012.  He testified that he slept on the bottom bunk and a bunch of guys grabbed him, turned him over on his stomach, and tried to have intercourse with him.  He stated that he was going to be raped.  He stated that he was threatened that if he opened up his mouth, they would throw him over the side.  The Veteran reported that if he told the master at arms he would be labeled as a homosexual.  

The Veteran was provided a VA medical examination in September 2013.  The VA examiner did not have access to the Veteran's claims file.  The examiner stated that the Veteran bought paperwork, which noted that the Veteran was diagnosed with PTSD in April 2008 by a VA psychiatrist but the psychiatrist did not stipulate diagnosis was based on DSM-IV criteria.  The examiner also noted that CPRS records were reviewed.  The September 2013 VA examination report includes a diagnosis of PTSD, chronic.  The September 2013 VA examiner discussed the Veteran's history and reported in-service stressor.  Stressor #1 was listed as sexual assault with anal penetration by something that was big and hard while serving on USS FORRESTAL.  He was not sure if penetration was by a penis or foreign object.  He was pinned down with a bag over his head.  The examiner explained that the stressor met Criterion A.  The examiner stated that Stressor #1 contributed to the Veteran's PTSD diagnosis.  

The Veteran was provided another VA medical examination in March 2014.  The claims file was reviewed.  The examiner indicated that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner listed diagnoses of unspecified anxiety disorder and unspecified personality disorder.  The examiner noted multiple post-service stressors and the in-service stressor concerning the alleged sexual assault.  The Veteran reported that his stressor occurred while serving aboard the USS FORRESTAL.  The Veteran alleged that the assault was interrupted by a Chief.  During the examination, the Veteran stated that he did not think that he and his friend, N. T., were transferred off the USS FORRESTAL based on this event.  The examiner noted that the stressor fulfilled Criterion A.  However, the examiner stated that the stressor had not been verified and there was no objective evidence of the alleged military sexual trauma.  The examiner indicated that Criterion D was not fully met.  The examiner stated that the exam did not warrant a PTSD diagnosis based on diagnostic psychiatric examination.  The Veteran's sign and symptoms were consistent with unspecified anxiety disorder and unspecified personality disorder.  In the rationale for the opinion, the examiner stated that the Veteran continued to be in the military despite alleged military sexual trauma and it was not until 2008 that the Veteran started complaining and alleged that MST had occurred.  In 2006, the examiner stated that the Veteran denied any MST.  It was also noted that the Veteran reported many stressors in his life.

With respect to the Veteran's stressor, it is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the probative weight that is to be assigned to it.  38 U.S.C.A. § 1154(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As discussed above, the Veteran reported an assault that occurred during his period of active service.  The Board recognizes that the March 2014 VA examiner appears to call into question the veracity of the alleged stressor.  Indeed, the March 2014 VA examiner noted that the Veteran denied sexual assault in a January 2006 VA treatment record.  The January 2006 VA treatment record pertaining to a PTSD screen noted that it was positive but it was not related to sexual trauma.  However, the Board is unable to make a finding that the Veteran denied experiencing sexual trauma.  The Board notes that the Veteran himself stated that he was unable to talk about the stressor until recently.  In contrast, VA medical treatment records and the September 2013 VA examiner relate the Veteran's diagnosis of PTSD to his reported in-service assault.  As noted above, medical opinion evidence may corroborate a personal assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  In light of the above, the Board finds that the evidence is in equipoise as to the occurrence of the Veteran's reported stressor.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the occurrence of the stressor.  The element of an in-service stressor has been met. 

Next, there is evidence linking the Veteran's diagnosed PTSD to his in-service stressor.  While the March 2014 VA examiner expressed an opinion that the Veteran did not have PTSD, the September 2013 VA examiner provided a diagnosis of PTSD related to the aforementioned stressor.  While the September 2013 VA examiner did not have access to the claims file, the examiner noted review of the CPRS records, examined the Veteran, and related the Veteran's PTSD to the Veteran's reported in-service stressor.  Accordingly, the evidence is in equipoise as to whether the Veteran's PTSD is related to the Veteran's in-service stressor.  Service connection for PTSD is warranted.  38 C.F.R. § 3.304(f).

Psychiatric Disability, other than PTSD

The Veteran avers that his current psychiatric disability had its onset in active service.  He has reported chronic symptoms since that time.   

Concerning a current disability, the March 2014 VA examination report shows diagnoses of personality disorder and anxiety disorder.   

With respect to an in-service injury or disease, the service medical treatment records are absent for any notation or documentation concerning a psychiatric disability.  Reports of medical examination dated in July 1964, May 1968, March 1969, September 1975, February 1976, and July 1996 show that the Veteran's psychiatric condition was clinically evaluated as normal.  Reports of medical history dated in May 1968, March 1969, September 1975, February 1976, and July 1996 show that the Veteran denied experiencing nervous trouble, denied experiencing depression or excessive worry and denied frequent trouble sleeping.

Following separation from active service, the objective evidence does not reflect any treatment or diagnosis of a psychiatric disability until the 2000s, years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim). 

The Veteran's stepson, H. B., submitted a statement and stated that he knew the Veteran since 1989.  He stated that he became less and less tolerable to be around and had outbursts.  He stated that he needs mental help.  

The Veteran's wife, C. S., submitted a statement dated in May 2010.  She stated that she met the Veteran in 1988.  C. S. stated that she could tell that there was something wrong from the beginning of their marriage.  She reported that he would have crying spells after they were married.  

The Board finds that the most probative evidence as to the etiology of the Veteran's psychiatric disability is the March 2014 VA examiner's opinion.  The VA examiner's opinion is considered highly probative because the examiner acknowledged the Veteran's reported history, examined the Veteran, discussed the relevant evidence, and provided a negative nexus opinion with supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As the most probative evidence does not support a causal relationship between the Veteran's current disability (other than PTSD) and active service, service connection is not warranted.

With respect to continuity of symptomatology, the Veteran stated that he had symptoms since active service.  C. S. and H. B. also provided statements regarding the long-standing nature of his psychiatric symptoms although they did not know the Veteran until years after his period of active service during which he reported that the symptoms began.  Thus, C. S.'s statements and H. B.'s statements are entitled to little probative value concerning the chronicity of symptoms since the Veteran's period of active service.  Concerning the Veteran's own statements, the Board finds that the records contemporaneous with service, the completed reports of medical history and reports of medical examination are more probative as to whether the Veteran had chronic symptoms.  Indeed, even in 1996, the Veteran's psychiatric condition was evaluated as normal and he did not report any nervous trouble or depression.  In light of the above, the Board finds that the probative evidence, to include evidence contemporaneous with service and shortly thereafter, does not support the Veteran's reports of chronic symptoms since active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Service connection on the basis of continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

The Board recognizes the statements of the Veteran, C. S., and H. B. regarding the relationship between his current psychiatric disability and active service.  As noted above, the statements regarding an etiological relationship based on chronic symptoms are not considered probative as the Veteran has not been found to be credible with respect to his reports of chronicity.  Concerning any other statements regarding an etiological relationship between his current disability and active service, the Board finds that the Veteran has not been shown to possess the medical expertise or knowledge to provide such an opinion.  An opinion as to a direct relationship between a current psychiatric disability and active service is considered a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board attributes greater probative value to the March 2014 VA examiner's opinion.  As discussed above, the VA examiner has medical expertise, reviewed the claims file, examined the Veteran, discussed the Veteran's reported history, and provided a negative opinion with supporting rationale.

The Board observes that VA medical treatment records include histories provided by the Veteran, including his statements regarding chronic psychiatric symptoms since active service.  However, no physician expressed an opinion or indicated that the Veteran's psychiatric disability had its onset during active service or is otherwise related to active service.  The Board finds that this history, reported by the Veteran, is not competent medical evidence of a relationship between any disability and active service.  See LeShore v. Brown, 8 Vet. App. 406, 409   (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.).

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for psychiatric disability, other than PTSD, because the most probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a relationship between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Service connection for psychiatric disability, other than PTSD, is denied. 

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  The evidence does not reflect psychosis within one year of separation from active service.  Service connection on a presumptive basis is not warranted.

GERD

The Veteran contends that his GERD is related to active service.

Concerning a current disability, the March 2014 VA medical examination report reveals a diagnosis of GERD.  

The service medical treatment records do not reflect any diagnoses or complaints of GERD.  A January 1961 service medical treatment record shows that the Veteran reported nausea, vomiting, and diarrhea for the past 12 to 24 hours.  He also complained of weakness and malaise.  The Veteran was treated with good results and discharged to duty.  The examining physician listed a diagnosis of gastroenteritis, acute, cause unknown.  A February 1964 service medical treatment record shows that the Veteran complained of heartburn.  A June 1968 service medical treatment record shows that the Veteran drank contaminated water and the examining physician listed an impression of gastroenteritis.  Reports of medical examination dated in July 1964, May 1968, March 1969, September 1975, February 1976, and July 1996 do not reflect any gastrointestinal complaints or diagnoses.  Reports of medical history dated in May 1968, March 1969, September 1975, February 1976, and July 1996 shows that the Veteran denied experiencing frequent indigestion and denied experiencing stomach, liver or intestinal trouble.  

The post-service medical treatment records do not reveal objective evidence of a gastrointestinal disability until the 2000s, years after separation from active service.  

The Veteran was provided a VA medical examination in July 2008.  The claims file was not reviewed, but CPRS records were reviewed.  The Veteran reported that he had a hiatal hernia at the age of 20 and at age 35, he underwent barium swallow and was told that he had a nervous stomach.  In 2001, the Veteran stated that he was diagnosed with GERD and started on Prilosec.  The July 2008 VA examiner listed a diagnosis of GERD.  Concerning etiology, the examiner could not resolve the issue without resorting to mere speculation.  The examiner explained that the Veteran was diagnosed at age 61 and could not resort to mere speculation as to whether the diagnosis is related to service.  

The Veteran's wife, C. S., submitted a statement dated in May 2010.  She stated that she met the Veteran in 1988.  C. S. stated that she could tell that there was something wrong from the beginning of their marriage.  She stated that the Veteran constantly had an upset stomach.  She said he would eat acid pills like they were candy.

In October 2012, the Veteran testified that he noticed stomach problems during his period of active service.  He stated that he was aboard the USS TALLAHATCHIE and was told that he had a hernia.  He reported that he had to watch what he ate and had chronic symptoms since that time.  The Veteran's wife testified that the Veteran had stomach problems as long as she knew him. 

The Veteran was provided a VA medical examination in March 2014.  The Veteran's claims file was reviewed.  The examiner noted that the Veteran had a diagnosis of GERD.  The Veteran stated that he was diagnosed with hiatal hernia during active service and was told no spicy food.  After service, he had nothing but heartburn.  He was told to keep taking anti-acids.  The examiner discussed relevant evidence in the service medical treatment records including reports of medical history dated in May 1968, March 1969, September 1975, and February 1976, wherein the Veteran denied frequent indigestion and stomach trouble.  It was also noted that a July 1996 report of medical history showed that the Veteran checked no for frequent indigestion and stomach trouble.  The examiner opined that the Veteran's GERD was not causally related to the Veteran's service, to include symptoms documented in treatment records.  The examiner's rationale for the opinion noted that the Veteran had three instances of gastrointestinal symptoms in active duty recorded in the service medical treatment records.  The examiner stated that two were diagnosed as "gastroenteritis" and gastroenteritis per medical literature is defined as diarrheal disease of rapid onset that lasts less than two weeks and may be accompanied by nausea, vomiting, fever, or abdominal pain.  Both vomiting and diarrhea were usually present; however, either can occur alone.  The examiner stated that generally gastroenteritis is caused by viruses; however, food poisoning and other infections can cause similar symptoms.  The examiner stated that gastroenteritis is a disease that is almost always transient and self-limited with an excellent prognosis and no long-term sequelae.  There was no objective evidence in the Veteran's medical records that his gastroenteritis did not resolve.  On multiple occasions after these episodes, he denied gastrointestinal symptoms on reports of medical history.  The examiner noted that the third instance of gastrointestinal symptoms recorded in the service medical records in active service was February 1964 and complained of heartburn.  The examiner stated that there was no other description of the symptomatology in this progress note and there was no diagnosis.  The examiner explained that heartburn is a symptom and not a diagnosis and the word heartburn could be used to describe the symptoms of peptic ulcer disease, dyspepsia, GERD, and possibly also gall stone disease.  The examiner stated that there were individuals who have the symptom of heartburn who do not have GERD and individuals who have GERD but do not complain of heartburn.  On multiple occasions after 1964, the Veteran stated that he did not have gastrointestinal symptoms to include heartburn or GERD.  GERD was not objectively found in the Veteran's record until 2006-more than 40 years after the 1964 complaint of heartburn.    

With respect to a nexus relationship between a current disability and active service, the Board finds that the most probative evidence does not support finding a relationship.  The March 2014 VA examiner's opinion is assigned the most probative value.  The examiner's opinion followed a review of the claims file, the examiner noted and cited to evidence reviewed, and provided reasoning for the expressed opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  As the most probative evidence does not relate GERD to active service, service connection is not warranted.

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  GERD is not recognized as a chronic condition.  38 C.F.R. § 3.309(a).  Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Here, the service medical treatment records reflect two assessments of gastroenteritis and an assessment of heartburn in 1964.  The Veteran and C. S. stated and testified that he had stomach problems since service.  However, the Board points out that C. S. did not know him when he separated from his period of service in 1964.  In addition, numerous reports of medical history completed in May 1968, March 1969, September 1975, February 1976, and July 1996 show that the Veteran repeatedly denied experiencing stomach trouble and frequent indigestion.  The Board does not find it reasonable that the Veteran would be experiencing such chronic symptoms and deny stomach trouble and frequent indigestion in the reports of medical history.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Board finds that the service medical treatment records, reports of medical history, and reports of medical examination, are more probative than the statements of the Veteran and C. S. concerning the chronic nature of his symptoms.  Thus, the most probative evidence does not support chronic symptoms of GERD since active service.  

The Board recognizes the Veteran's statements that his disability is related to his active service.  While a lay person may be competent to describe lay-observable symptoms, that lay person is not competent to provide an opinion as to whether a respiratory disability is related to active service.  Concerning the Veteran and 
C. S.'s statements that his GERD is related to service as his symptoms have existed since that time, the Board does not find that they are credible.  As noted above, the Veteran repeatedly denied on numerous reports of medical history that he had stomach trouble or frequent indigestion.  The matter of any other causal relationship between service and GERD is a complex medical question.  Neither the Veteran nor C. S. was shown to possess the requisite medical training or knowledge to opine as to the cause of GERD.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board attributes the most probative value to the March 2014 VA examiner's opinion.  The VA examiner has medical expertise, reviewed the claims file, discussed relevant evidence, and provided a negative nexus opinion with supporting rationale.  

In sum, the most probative evidence does not support a relationship between the Veteran's GERD and active service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for psychiatric disability, other than PTSD, is denied.  

Entitlement to service connection for GERD is denied.  


REMAND

In this case, the Board granted entitlement to service connection for PTSD.  Accordingly, as the Veteran claimed entitlement to service connection for hypertension as secondary to PTSD, a VA examination and opinion is required.  38 C.F.R. § 3.310.  

In addition, the issue of entitlement to a TDIU must be deferred pending adjudication of the claim for service connection for hypertension and the assignment of a rating to the now service connected PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any hypertension present.  The claims file must be available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims file, please address the following:

 a.  Is it at least as likely as not (50 percent probability or more) that hypertension is related to active service? 

 b.  Is it at least as likely as not (50 percent probability or more) that hypertension was proximately due to or the result of the service-connected PTSD?  

 c.  Is it at least as likely as not (50 percent probability or more) that the hypertension was aggravated by the service-connected PTSD?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for any opinion expressed.

2.  Following readjudication of the claim for service connection for hypertension and the assignment of a rating for PTSD, readjudicate the claim for entitlement to a TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


